PER CURIAM.
The objection that the papers upon which the-' order for examination was granted did not comply with subdivision. 1 of section 872 of the Code1 seems to be fatal to this proceeding. The order denying the motion to vacate the order for examination-should be reversed, with costs, and the order vacating the examination as to persons not parties to the action should be affirmed; upon-payment of which costs, the plaintiff to have leave to renew her application for examination of defendants.

 Subdivision 1 of section 872 provides that the affidavits upon which the-application is made shall set forth “the names and residences of all the-parties to the action, and whether or net they have appeared; and, if" either of them has appeared by attorney, the name and the residence or-office address of the attorney.”